
	
		I
		112th CONGRESS
		1st Session
		H. R. 2737
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to make stillborn
		  children eligible for optional life insurance coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Kaytlynn Noggle Federal Life Insurance Equity
			 Act.
		2.Inclusion of
			 stillborn children for purposes of life insurance paymentsSection 8701(d)(1)(B) of title 5, United
			 States Code, is amended—
			(1)by striking
			 (other than a stillborn child); and
			(2)by inserting
			 stillborn child, after adopted child,.
			
